IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00196-CV

                 IN THE MATTER OF THE MARRIAGE OF
                          DONYA WEBER AND
                         JAMES FORTENBERRY



                          From the 378th District Court
                              Ellis County, Texas
                            Trial Court No. 104473D


                          MEMORANDUM OPINION

      Donya Weber appeals an order of the trial court which was rendered against her.

Weber’s filing fee for this appeal is past due. In a letter dated September 1, 2021, the

Clerk of this Court warned Weber that her appeal would be presented to the Court for

dismissal if the fee was not paid within 10 days from the date of the letter. See TEX. R.

APP. P. 42.3(c). More than 10 days have passed, and we have not received the fee, or any

communication, from Weber.

      Accordingly, this appeal is dismissed.



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed September 22, 2021
[CV06]




In the Matter of the Marriage of Weber and Fortenberry   Page 2